                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,
 ex rel. TRIPPE,                                   CASE NO. 2:16-cv-67

         Plaintiff/Relator,                        FILED UNDER SEAL

         v.                                        JUDGE MARBLEY

 OHIOHEALTH CORPORATION, et                        MAGISTRATE JUDGE VASCURA
 al.,

         Defendants.


                                              ORDER

        The United States, having declined to intervene in this action pursuant to the False
Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:
        IT IS ORDERED that:
        1.     The complaint and any amended complaint is unsealed and shall be served upon
the defendants by the relator;
        2.     The seal is also lifted as to the filing of this case, this Order, and the
Government’s Notice of Election to Decline Intervention, which the relator will serve upon the
defendants only after service of the complaint. Any other pleadings or orders entered in this case
shall remain under seal and not be made public or served upon the defendants;
        3.     The seal shall not apply to any pleadings filed or orders entered in this action after
the filing of the Government’s Notice of Election to Decline Intervention, except as otherwise
ordered by the Court;
        4.     The filing of this case and the pleadings that are either unsealed by this Order, or
subsequently not filed under seal, shall appear and be made available on the Court’s Case
Management/Electronic Case Files System;
        5.     The parties shall serve all pleadings and motions filed in this action, including
supporting memoranda, upon the United States, as provided in 31 U.S.C. § 3730(c)(3). The
United States is entitled to intervene in this action, for good cause, at any time;
       6.      The parties shall serve all notices of appeal upon the United States; and
       7.      Should the relator or the defendants propose that this action be dismissed, settled,
or otherwise discontinued, the Court will require the parties to seek the written consent of the
United States before ruling on such a request.



                                               /s/Chelsey M. Vascura
                                              UNITED STATES MAGISTRATE JUDGE


              2
Dated: July _____, 2019




                                             2
